—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated April 25, 1994, as granted the motion of *506the respondent Dino Klamson to vacate a default judgment against him and for leave to serve an answer.
Ordered that the order is affirmed insofar appealed from, with costs; and it is further,
Ordered that the respondent’s time to serve an answer is extended until 30 days after service upon him of a copy of this decision and order, with notice of entry.
Since the movant demonstrated a meritorious defense and a reasonable excuse for the default of the defendant Dino Klamson, who was represented by the Corporation Counsel of the City of New York, the Supreme Court properly exercised its discretion in granting the motion to vacate the default (see, CPLR 5015 [a] [1]; 2005; Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.